Citation Nr: 0839820	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-37 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
bilateral pes planus and plantar fasciitis have been 
manifested by complaints of pain, discomfort, and cramping; 
examination of the veteran's feet revealed pain on 
manipulation and use, inward bowing Achilles tendon 
alignment, and a weight-bearing line medial to the great toe.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for bilateral pes planus and plantar 
fasciitis have not been met at any time during the rating 
period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

Because the August 2007 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
bilateral pes planus and plantar fasciitis, such claim is now 
substantiated.  As such, the veteran's filing of a notice of 
disagreement as to the August 2007 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3)) 
(effective May 30, 2008).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.
 
The October 2007 statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating pes 
planus (38 C.F.R. § 4.71a, DC 5276) and "other foot 
injuries" (38 C.F.R. § 4.71a, DC 5284), and included a 
description of the rating formulas for all possible schedular 
ratings under these diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next 
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  In 
addition, an August 2006 letter from VA to the veteran 
informed him as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and assessment.  In addition, the claims 
file contains reports of VA medical examinations conducted in 
September 2003, January 2004, and July 2007.  The claims file 
also contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

The Board notes that the veteran's representative, in a 
November 2007 statement, argues that the veteran was not 
afforded an adequate VA examination.  The veteran's 
representative states that "the medical examination is 
inadequate because it did not appropriately consider [the 
veteran's] lay statements" concerning his symptoms, and "it 
did not actually test for the criteria employed to deny a 
higher disability evaluation."  The Board finds no 
indication that any of the VA examinations failed to consider 
the veteran's lay statements.  In fact, each VA examination 
lists the veteran's complaints and details the history of the 
veteran's bilateral foot disability as explained to the 
examiner by the veteran.  Further, there is no evidence that 
any of the VA examiners failed to examine the veteran for 
criteria that would merit a higher disability evaluation.  In 
each instance the VA examiner reviewed the claims file, 
performed an objective examination of the veteran, and 
provided supporting rationale for opinions given.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

Legal Analysis

The August 2007 rating decision granted the veteran's claim 
for bilateral pes planus and plantar fasciitis and assigned a 
10 percent disability rating, effective July 10, 2003.

Under Diagnostic Code 5276, a 10 percent rating for bilateral 
flat foot requires a moderate condition with a weight-bearing 
line over or medial to the great toe, inward bowing of the 
Achilles tendon, and pain on manipulation and use of the 
feet.  In order to qualify for a rating of 30 percent, the 
veteran must exhibit a severe bilateral foot condition with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities.  A 50 
percent evaluation is appropriate when the veteran exhibits a 
pronounced bilateral foot condition, characterized by extreme 
tenderness of plantar surfaces of the feet, marked pronation, 
marked inward displacement and severe spasms of the Achilles 
tendon on manipulation, and lack of improvement with use of 
orthopedic shoes or appliances.

As noted above, the veteran was seen for a VA examination in 
July 2007.  At this examination, the veteran indicated that 
his feet become symptomatic with prolonged weight-bearing 
activities.  The veteran described being able to walk a 
quarter of a mile, and being able to tolerate standing for 10 
to 15 minutes at a time.  The VA examiner noted that the 
veteran experiences plantar fasciitis at times in the 
mornings, including "pain and stiffness into the plantar 
aspects of the feet bilaterally."  In terms of treatment, 
the veteran stated that he uses molded orthotics in each 
shoe, and that he has undergone a number of foot injections.  
The VA examiner noted that the frequency of the veteran's 
foot joint disease flare-ups was weekly or more often, and 
that the usual duration of such flare-ups was less than one 
day.

Upon physical examination of the veteran's left foot, the VA 
examiner noted objective evidence of tenderness at the 
plantar aspect of the foot and into the arch and heel.  There 
was no evidence of abnormal weight bearing, no skin or 
vascular foot abnormality, and no evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  The veteran had 
inward bowing Achilles tendon alignment while weight-bearing, 
but this was found to be correctible with manipulation.  No 
forefoot or midfoot malalignment was found, however a 
moderate amount of pronation was noted.  The VA examiner 
noted that no arch was present in the veteran's foot, and 
that the location of his weight bearing line was medial to 
the great toe.  Range of motion testing with regard to the 
first metatarsal phalangeal joints demonstrated 0 to 80 
degrees of dorsiflexion bilaterally, and 0 to 25 degrees of 
plantar flexion bilaterally (the notations showing a range of 
motion of "00-800" and "00-250" are presumed to be a 
transcription error).  Normal range of motion was noted for 
all other left foot joints.  The physical findings with 
regard to the veteran's right foot were noted to be the same 
as those of the left foot.  X-rays of both feet taken at the 
July 2007 VA examination showed small bilateral calcaneal 
spurs but otherwise normal feet.  The diagnosis at that time 
was bilateral pes planus and bilateral plantar fasciitis.

Prior to the July 2007 VA examination, the veteran had been 
seen for a VA examination in January 2004.  The January 2004 
VA examiner also noted that the veteran wears orthotic 
inserts, and that he has had foot injections.  The veteran 
stated that his feet hurt in the morning, and during the day 
if he performs extra walking.  Upon examination, the veteran 
had moderate flat feet with mild discomfort on palpation of 
the heels.  The diagnosis at that time was also bilateral pes 
planus and bilateral plantar fasciitis.

At the September 2003 VA examination, the veteran stated that 
he had gone to a podiatrist and gotten arches made for his 
feet.  The veteran noted that he was able to walk up to one 
mile, but that his feet cramp up when walking at any 
distance.  The veteran had an X-ray taken of the left foot 
prior to this examination, which showed a tiny bone spur but 
otherwise normal left foot.  The VA examiner noted 
"considerable pes planus," but no other gross 
abnormalities, and stated that the veteran can move his 
forefoot well.  There was mild to moderate pain on palpation 
of the plantar aspect of the calcaneus on both of the 
veteran's feet, and the diagnosis was bilateral pes planus 
and bilateral plantar fasciitis.

In addition to VA compensation and pension examinations, the 
Board notes that the veteran sought treatment for his feet at 
the Grand Island VA Medical Center during the rating period 
on appeal.  Preliminarily, In June 2003, the veteran was 
diagnosed with "foot pain."  It was noted at that time that 
the veteran's left foot had a calcaneus bone spur and the 
veteran was referred to podiatry.  There is an August 2003 VA 
record that shows the veteran receiving a left heel steroid 
injection, given on account of left foot pain.  Subsequently, 
there is a December 2003 VA record diagnosing plantar 
fasciitis and noting tenderness in the distal part of the 
left calcaneum at the heel.  Finally, there is an April 2004 
VA record showing an assessment of "pain both feet 
controlled with lodine."

Considering the foregoing, the Board finds that the veteran's 
disability picture is most consistent with the current 10 
percent disability evaluation, and that an increased 
disability evaluation is not warranted.  The medical evidence 
of record reflects that the veteran experiences pain on use 
and manipulation of his feet, has inward bowing Achilles 
tendons when weight bearing, and has a weight-bearing line 
medial to the great toe.  These findings warrant a 10 percent 
rating under DC 5276.  In addition, the Board observes that 
the objective clinical evidence of record does not show that 
the veteran has exhibited the characteristics necessary to 
warrant a higher rating under DC 5276, to include marked 
deformity (pronation, abduction, etc.), indications of 
swelling on use, characteristic callosities, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement or severe spasms of the Achilles tendon on 
manipulation.

The Board notes that DC 5276 requires "severe" foot 
symptomatology before a rating higher than 10 percent is 
contemplated.  "Moderate" pes planus symptoms merit a 10 
percent disability rating, while "mild" symptoms correspond 
to a noncompensable rating.  The July 2007 VA examiner listed 
the effect he thought the veteran's foot disability would 
have on various daily activities.  The veteran's foot 
disability was believed to have a moderate effect on playing 
sports, however it was noted to have only a mild effect on 
performing chores, shopping, exercise, and recreation.  The 
VA examiner opined that there would be no effect on 
traveling, feeding, bathing, dressing, toileting, grooming, 
and driving.  Further, the Board notes that the VA examiner 
performing the January 2004 and September 2003 examinations 
found moderate pes planus, and noted mild to moderate pain or 
discomfort on palpation.  In each instance, the veteran's 
foot disability has been characterized as no more than 
moderate in severity.  Based on these characterizations, a 
disability rating higher than 10 percent is not warranted.

In addition, none of the competent medical evidence of record 
shows characteristic callosities, and there is no evidence of 
marked inward displacement or severe spasms of the Achilles 
tendon on manipulation.  There is a December 2003 VA medical 
record which reports tenderness over the plantar aspect of 
the left calcaneum in the distal part of the heel.  In 
addition, the July 2007 VA examination noted objective 
evidence of tenderness upon physical examination.  However, 
the Board notes that none of the medical evidence of record 
reports "extreme tenderness," or tenderness greater in 
severity than moderate.  As noted above, moderate 
symptomatology falls within the 10 percent disability rating 
under DC 5276.

Although the "medical history" section of the July 2007 VA 
examination notes swelling of the veteran's feet bilaterally 
upon standing and walking, the "physical examination" 
portion of that examination reports no objective evidence of 
swelling.  In this instance as well, however, the swelling 
has not been characterized as "severe," and would not 
therefore merit a disability rating greater than the 10 
percent currently assigned.

Finally, the Board notes that moderate pronation was noted in 
the July 2007 VA examination.  Under DC 5276, when pronation 
is evidence of a marked deformity it can merit a disability 
rating higher than 10 percent.  However, pronation in and of 
itself does not necessarily contemplate the higher disability 
rating.  In this instance, the veteran's pronation was 
specifically noted to be moderate in severity.  As stated 
above, moderate symptomatology contemplates a 10 percent 
disability rating under DC 5276.

DC 5284 ("Foot injuries, other") provides for a 10 percent 
rating for moderate foot injury, a 20 percent rating for 
moderately severe foot injury, and a 30 percent rating for 
severe foot injury.  However, as noted above, the competent 
medical evidence of record here does not demonstrate that the 
veteran's foot disability is greater than moderate in 
severity.  As such, no higher rating would be assigned under 
DC 5284.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Board must 
consider 38 C.F.R. § 4.40, regarding functional loss due to 
pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court has emphasized that 
when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  Id.

With regard to DeLuca criteria, the Board acknowledges that 
the July 2007 VA examination noted flare-ups of the veteran's 
foot disability.  However, there is no evidence that these 
flare-ups entail symptoms greater than moderate in severity, 
as would be required to support the next higher disability 
rating.  Further, no objective evidence of painful motion, 
swelling, instability, or weakness was noted upon physical 
examination.  The July 2007 VA examiner noted that "the 
veteran was examined to address DeLuca criteria," and that 
there were "no objective findings of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss in 
range-of-motion with repetitive use."  Thus, there is no 
indication that the veteran has other symptoms causing 
additional functional limitation to a degree that would 
support a higher rating under DeLuca.

The veteran's written statements and comments made during 
examinations reveal that he reports experiencing pain, 
discomfort, and cramping with regard to his feet.  The Board 
notes that in adjudicating a claim the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to report that he experiences certain symptoms, 
such as pain in his feet.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board finds the veteran to be credible 
in his reports of the symptoms he experiences.  However, as 
with the medical evidence of record, the veteran's account of 
his symptomatology describes a moderate foot disability under 
relevant DCs.  This is consistent with the 10 percent rating 
he is currently assigned.

Based on the foregoing, the Board finds that the veteran's 
currently assigned 10 percent rating for his bilateral pes 
planus and plantar fasciitis has been appropriate at all 
times during the rating period on appeal.  Therefore there is 
no basis for a higher evaluation or staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration however, the Board finds that the 
preponderance of the evidence in this case falls against the 
veteran, making the benefit of the doubt rule inapplicable.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture here is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The evidence does not reflect that the veteran's 
bilateral pes planus and plantar fasciitis have caused marked 
interference with his employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Notably, the July 2007 VA examiner indicated that the veteran 
had never been hospitalized due to his foot disability, and 
that he had lost no time from work due to his foot disability 
in the year prior to that examination.  Although the July 
2007 VA examiner noted the "general occupational effect" of 
the veteran's foot disability to be "significant," the 
examiner also noted that the veteran had been assigned 
different duties, and that he is not currently required to 
undergo prolonged ambulation and weight-bearing at work.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus and plantar fasciitis is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


